             Case 1:20-cr-01428-SCY Document 24 Filed 04/06/21 Page 1 of 2




                              IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,                     )
                                              )
                 Plaintiff,                   )        CRIMINAL NO. 20-1428
                                                                       1428 SCY
                                              )
        vs.                                   )        Counts 1 - 3: 16 U.S.C. §§ 703 and
                                              )        707(a): Migratory Bird Treaty Act
RUTH GRANDE OLGUIN,                           )        (Class B Misdemeanor).
                                              )
                 Defendant.                   )

                                      INFORMATION

The United States Attorney charges:

                                             Count 1

        On or about April 27, 2019, in Bernalillo County, in the District of New Mexico, the

defendant, RUTH GRANDE OLGUIN, did unlawfully possess without permission the feathers

and parts of birds protected by the Migratory Bird Treaty Act, to wit, feathers and parts of a

Crested Caracara (Caracara cheriway).

        In violation of 16 U.S.C. §§ 703 and 707(a).

                                             Count 2

        On or about May 22, 2019, in Bernalillo County, in the District of New Mexico, the

defendant, RUTH GRANDE OLGUIN, did unlawfully possess without permission the feathers

and parts of birds protected by the Migratory Bird Treaty Act, to wit, feathers and parts of a

Crested Caracara (Caracara cheriway) and feathers of a Sharp-shinned Hawk (Accipiter

striatus).

        In violation of 16 U.S.C. §§ 703 and 707(a).
          Case 1:20-cr-01428-SCY Document 24 Filed 04/06/21 Page 2 of 2




                                             Count 3

       On or about November 12, 2019, in Bernalillo County, in the District of New Mexico, the

defendant, RUTH GRANDE OLGUIN, did unlawfully possess without permission the feathers

and parts of birds protected by the Migratory Bird Treaty Act, to wit, feathers and parts of a

Crested Caracara (Caracara cheriway).

       In violation of 16 U.S.C. §§ 703 and 707(a).

                                FORFEITURE ALLEGATIONS

       Upon conviction of any of the offenses alleged in this Information, the defendant, RUTH

GRANDE OLGUIN, shall forfeit to the United States, pursuant to 16 U.S.C. §§ 703 and 706,

any interest she may have in the feathers, parts, and products thereof, of the Crested Caracaras

(Caracara cheriway), Sharp-shinned Hawks (Accipiter striatus), Bald Eagles (Haliaeetus

leucocephalus), Golden Eagles (Aquila chrysaetos), American Kestrels (Falco sparverius),

Greater roadrunners (Geococcyx californianus), Red-tailed hawks (Buteo jamaicensis), Northern

flickers (Colaptes auratus), White-winged doves (Zenaida asiatica), Cooper’s hawks (Accipiter

cooperii), Barred owls (Strix varia), and Turkey Vultures (Cathartes aura).



                                              FRED J. FEDERICI
                                              Acting United States Attorney


                                              _________________________
                                              _ __________
                                              __          _ ____
                                                               _ ___________
                                              NOVALINE D   D. WILSON
                                              Assistant United States Attorney
                                              Post Office Box 607
                                              Albuquerque, New Mexico 87102
                                              (505) 224-1419




                                                 2
